Citation Nr: 1046521	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated 30 percent disabling for the period from 
July 14, 2004 through September 20, 2005, and from November 1, 
2005 through June 22, 2006.

2.  Entitlement to an increased rating for PTSD, rated 50 percent 
disabling from August 1, 2006.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana which denied an evaluation of in excess of 30 percent for 
the Veteran's service-connected PTSD, and a February 2008 rating 
decision which denied entitlement to a total rating for 
compensation purposes based on individual unemployability (TDIU).  
During the pendency of this appeal, a January 2007 RO decision 
granted an evaluation of 50 percent for PTSD, effective August 1, 
2006.

In February 2009, the Veteran and a witness testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  The Veteran 
submitted additional written evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
Veteran.  

In an April 2009 decision, the Board denied the claims.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2009, the Court 
granted the parties' Joint Motion for Remand, vacated the Board's 
April 2009 decision, and returned the case to the Board.  In 
August 2010, the Veteran's attorney submitted additional evidence 
in support of the Veteran's claim with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2009).   


FINDINGS OF FACT

1.  For the periods from July 14, 2004 through September 20, 
2005, and from November 1, 2005 through June 22, 2006, the 
Veteran's PTSD has been manifested by symptoms of sleep 
difficulty, depressed mood, and anxiety, productive of no more 
than occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  For the period from August 1, 2006, the PTSD is manifested by 
symptoms of sleep difficulty, depressed mood, and anxiety, 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.  

3.  The evidence of record does not reflect that the Veteran's 
service-connected disabilities alone preclude him from 
maintaining substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent, 
for the periods from July 14, 2004 through September 20, 2005, 
and from November 1, 2005 through June 22, 2006, for PTSD, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a disability rating greater than 50 percent 
from August 1, 2006, for PTSD, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for the award of a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In an October 2005 letter, prior to one of the rating decisions 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed substantiate a claim for an 
increased rating, as well as what information and evidence must 
be submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claims.  In an October 
2007 letter, prior to the other rating decision on appeal he was 
advised of what information and evidence was needed to 
substantiate a claim for a total disability rating based on 
individual unemployability due to service-connected disability.  
He was again advised of what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claims, and he was 
advised of how disability ratings and effective dates are 
assigned.  

The Board also observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, despite the 
September 2008 notice letter sent to the Veteran complying with 
the holding, the Board points out that the case was overturned in 
part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be further 
discussed in this decision.  

The Board finds that any deficiency with respect to the timing of 
the notices provided is harmless.  The notices discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in a 
January 2009 Supplemental Statement of the Case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to any 
defect in the timing of the notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  Accordingly, the 
Board finds that the duty to notify provisions have been 
satisfactorily met, and neither the Veteran nor his attorney has 
pointed out any deficiency either in the Joint Motion for Remand, 
or in their subsequently submitted documents.    

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, and the Veteran's statements 
and personal hearing testimony, and the statements and personal 
hearing testimony of his cousin.  The claims file also contains 
an October 2007 Social Security Administrative (SSA) Records 
Center response to a VA request for documents.  The SSA response 
reflects that the Veteran's file has been destroyed.  Moreover, 
the VA examination report in the file is adequate, as it was 
predicated on a review of the claims file, the pertinent evidence 
of record, and the Veteran's statements.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

In correspondence dated in February 2008, the Veteran's 
representative requested that the Veteran be afforded another VA 
examination.  The Board notes; however, that at the February 2009 
videoconference hearing, the Veteran's representative stated that 
he was no longer requesting another examination (see transcript, 
page 19); therefore, the Board considers the request withdrawn.  
The Veteran's attorney submitted a packet of recent medical 
records with a waiver of RO review in August 2010.  Finally, no 
specific evidentiary development was found to be lacking in the 
parties' Joint Motion for Remand.  Consequently, the Board's duty 
to assist has also been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule) 
and are intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For the periods at issue in this decision - one year priot to the 
date of receipt of the Veteran's claim for an increased rating to 
the present - the Veteran's PTSD has been rated 30 percent or 
50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  (From September 21, 2005 through October 31, 2005 and 
from June 23, 2006 through July 31, 2006, the Veteran was 
assigned a 100 percent rating for the disability due to 
hospitalization).  Diagnostic Code 9411 provides that a 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and maintain 
effective relationships.  Id.
A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  ).  A GAF score of 61 to 70 indicates 
the examiner's assessment of mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having some 
meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130.  
Rather, GAF scores are but one factor to be considered in 
conjunction with all the other evidence of record.  

Words such as "mild", "slight", "moderate" and "serious" are not 
defined in VA's Schedule for Rating Disabilities [or in the DSM-
IV].  Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2009).  It should also be 
noted that use of such terminology by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2009).  

Rating in Excess of 30 Percent from July 14, 2004 through 
September 20, 2005 and from November 1, 2005 through June 22, 
2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the evidence 
preponderates against the assignment of a rating in excess of 30 
percent for the Veteran's PTSD for the periods from July 14, 2005 
through September 20, 2005 and November 1, 2005 through 
June 22, 2006 because the Veteran's PTSD has not been manifested 
by psychiatric symptoms that more nearly approximate the criteria 
for either a 50 percent rating during those time periods.  

Initially, the Board observes that the Veteran has been diagnosed 
with an anti-social personality disorder at VA examinations in 
April 2003 and November 2007.  Personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Hence, compensation 
may not be paid for disability associated with the Veteran's 
personality disorder.  In this regard, the Board also observes 
that in assessing the severity of the Veteran's service-connected 
PTSD disability at issue, the Board is precluded from 
differentiating between symptomatology attributed to different 
disabilities in the absence of medical evidence that does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (emphasis 
added).  

The relevant clinical records for these time periods denote 
symptoms consistent with moderate PTSD including recurrent 
recollections of combat experiences, periodic nightmares, 
avoidance of thoughts and feelings, a sense of detachment, 
heightened hypervigilance, irritability and outbursts, increased 
arousal, and difficulty sleeping.  The Veteran has also 
complained of persistent anxiety and depression, and panic 
attacks or a sense of being on edge.  

The competent evidence, however, fails to reveal communication 
difficulties compatible with the next higher 50 or 70 percent 
ratings during the relevant rating periods.  An October 2004 VA 
discharge note reflects that the Veteran's speech was loud, 
coherent, spontaneous, and goal oriented.  His affect was 
appropriate.  An August 2005 VA psychosocial assessment record 
reflects that the Veteran's affect was appropriate.  His speech 
was clear and coherent.  He was cooperative and friendly during 
the interview.  A November 2005 "Elkhart Group" progress note 
reflects that the Veteran interacted with other group members.  
While a March 2006 VA clinician note reflected flat affect, a 
June 2006 clinician history and physical report record reflected 
that the Veteran's affect and mood were pleasant.  His speech was 
verbally relevant and goal directed.  Upon VA examination in 
November 2007, the Veteran's speech was reported to be normal and 
well-articulated.  His speech patterns were logical, relevant, 
coherent, and goal-directed.  There was no hallucinations, 
delusions, or disorders of thought or communication.  His affect 
was appropriate.  Additionally, the Veteran has effectively 
participated in group therapy for an extended period of time as 
detailed in the recent VA treatment records submitted by the 
Veteran's attorney in August 2010.  

The evidence of record does not indicate that the Veteran had 
difficulty in understanding complex commands or impaired 
judgment, or impaired abstract thinking.  The October 2004 VA 
discharge note reflects that the Veteran's insight into issues 
was good.  Chemical Dependency Discussion Group notes, dated in 
October 2004, reflect that the Veteran's level of participating 
and involvement was proper and good.  His attitude was 
appropriate and positive.  No symptoms of depression and/or 
fragmented thought process were seen in the session.  An October 
2004 VA Patient Education report reflects that the Veteran 
participated in a group discussion on codependency and 
dysfunctional families.  It was noted that the Veteran was 
attentive and appeared to understand the information and how it 
can relate to his recovery. An October 2004 VA Chemical 
Dependency Education Meditation Group record reflects that the 
Veteran was attentive and presented as doing well on the 
meditation exercise although he struggled with focus early on in 
the exercise.  A November 2004 VA Chemical Dependency phone note 
reflects that the Veteran presents as understanding proper 
procedures to follow to get requested information.

With regard to disturbances of motivation and mood, an October 
2004 Chemical Dependency Counselor group note indicated that the 
Veteran presented as confident in his goal setting abilities.  A 
November 2004 VA Chemical Dependency phone note reflected that 
the Veteran presented as frustrated and angry regarding access to 
information in his records.  A December 2004 VA psychiatry note 
reflected that the Veteran reported that things were getting 
better and he was not feeling as depressed.  He was described as 
alert, oriented, brighter, and positive, although he stated that 
he was still not sleeping well.  VA psychiatric notes dated in 
February 2005 reflected that the Veteran was still reporting some 
depression but was alert, oriented, brighter, and positive.  VA 
psychiatric notes dated in April 2005 reflect that the Veteran 
averred that things were "fabulous" and he was feeling much 
better.  He reported sleeping better, having fewer nightmares, 
and no flashbacks.  VA psychiatric notes dated in June 2005 
reflect that the Veteran reported that things were going well and 
that he was not as agitated, irritable, or angry.  He reported 
some difficulties with his behavior, which he was trying to 
control.  He was described as alert, oriented, positive, and 
brighter.  With regard to impaired impulse control, county police 
records for the Veteran's county indicate no arrests since July 
2004, when he was charged with driving under the influence and 
related offenses.   

With regard to difficulty in establishing and maintaining 
effective work and social relationships, the record establishes 
that the Veteran began a familial relationship with J.M. in April 
2003, and saw her on a daily basis.  Their relationship included 
sharing sports and hobbies, such as waterskiing and visiting junk 
yards.  (See November 2007 VA examination report.)  In addition, 
he was apparently close to his mother, until her death in April 
2003.  (See videoconference hearing transcript, page 11).  A June 
2005 Vet Center intake form reflected that the Veteran was a 
welder for twenty years.  A September 2005 treatment note 
indicated that the Veteran lived with a supportive family.  A 
March 2005 note also indicated that the Veteran was scheduled to 
begin a job he had gotten through vocational rehabilitation at an 
animal shelter.  

In determining that the Veteran's PTSD is appropriately reflected 
by the current 30 percent evaluation during the appeal period at 
issue, the Board has considered the GAF scores reported in the 
medical records that are predominantly between 50 and 53, which 
is compatible with findings of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  An 
October 2005 GAF score was 39/40, however, the objective symptoms 
listed in the remainder of the report were compatible with his 
previous reports and did not reflect a worsening of his symptoms.  
For example, the report reflected that the Veteran was alert, 
oriented times three, cooperative, and casually groomed.  His 
mood was pleasant and his affect was congruent to his mood.  His 
speech was loud in volume, but clear and coherent.  He displayed 
good eye contact.  His attention, concentration, and judgment for 
treatment were good.  Moreover, a June 2006 VA examination report 
upon a hospital discharge reflects that the Veteran's score was 
50 upon admission to the hospital and 51 at discharge.  Hence, 
the Board does not find that the isolated decrease in the 
Veteran's GAF score warranted the assignment of an increased 
disability rating during any period as the GAF score must be 
considered in conjunction with the actual symptoms reported by 
the examiners in conjunction with providing a GAF score.  

In short, the symptoms experienced by the Veteran during these 
periods have remained consistent for rating purposes and are more 
akin to the criteria for the 30 percent rating -- depressed mood, 
hypervigilance, anxiety, suspiciousness, and chronic sleep 
impairment; and did not reflect a majority of the symptoms 
associated with a 50 percent rating - panic attacks more than 
once a week, impaired judgment, difficulty understanding complex 
commands, impaired abstract thinking, and circumstantial, 
circumlocutory, or stereotyped speech.  Thus, his symptomatology 
more nearly approximates the criteria for a 30 percent 
evaluation.  Accordingly, under the criteria of Diagnostic Code 
9411, a rating higher than 30 percent is not warranted during 
these time periods.  38 C.F.R. § 4.130.  

Rating in Excess of 50 Percent from August 1, 2006

Upon VA examination in November 2007, the examiner noted that he 
reviewed all the clinical records in the Veteran's claims file 
and conducted a thorough clinical assessment with the Veteran.  
The examiner concluded that the Veteran's GAF attributed to his 
PTSD was 56 and that his PTSD symptoms alone resulted in reduced 
reliability and productivity which is consistent with a 50 
percent rating for the Veteran's impairment due to PTSD.  

This finding is consistent with the clinical reports in the 
Veteran's claims folder.  For example, the Veteran has not 
reported, and the evidence does not show, that he engages in any 
obsessional rituals that interfere with routine activities.  
Regarding his speech and spatial orientation, there are virtually 
no clinical reports in the file detailing illogical, obscure or 
irrelevant speech.  Additionally, the clinical reports do not 
detail symptoms compatible with a finding of near-continuous 
panic or depression affecting the ability to function 
independently.  The Veteran is able to maintain his activities of 
daily living, he attends routine medical appointments, and he 
regularly participates in group therapy.  An August 2006 
treatment note revealed the Veteran's intellectual functioning 
was in the high average range; and his affect was appropriate 
although his energy was lagging due to interferon treatment for 
Hepatitis C.  

With regard to the establishing and maintaining effective 
relationships, upon VA examination in November 2007, it was noted 
that the Veteran had a close and positive relationship with his 
daughter and grandchild and he saw them at least once a month.  
He also maintained a close relationship with his cousin, J.M.  He 
was active in some community organizations, including Toys for 
Tots and the Marine "Mud Run" obstacle course event.  Again, he 
continued to participate in group therapy and in an August 2006 
note, his treating psychologist reported that he had done well 
since entering treatment and had been coping better with his 
PTSD.  

The competent evidence also fails to reveal a neglect of personal 
appearance and hygiene as required for the 70 percent rating that 
the Veteran's attorney asserted he should be assigned throughout 
the rating period.  The Board notes that in a written statement 
dated in August 2006, J.M. noted that the Veteran may go a week 
or longer without bathing.  However, the November 2007 VA 
examination report reflects that the Veteran was dressed casually 
with average grooming and hygiene.  It was noted that he was able 
to independently care for his personal hygiene and other basic 
activities of daily living.  Moreover, the evidence of record 
contains numerous VA reports which describe the Veteran's 
grooming as good, neat, and clean.  (See February 2008 VA 
psychology individual therapy note, and June and August 2008 VA 
psychiatry notes.)  He has consistently been described as well-
groomed and appropriately dressed, and his physical appearance 
reflected good personal care and hygiene.  See for example, the 
April 2003 and November 2007 VA examination reports.  Moreover, 
with regard to the recent reports submitted, there are no 
references to the Veteran neglecting his personal appearance or 
hygiene.  J.M., Ph.D. (Dr. M.), asserted in a July 2010 
assessment that the Veteran neglected his personal appearance and 
hygiene; however, it was noted that at the evaluation he was 
"dressed casually in jeans, pullover shirt, untucked blue 
chambray shirt and cross trainer shoes."  There was no 
indication that the Veteran neglected his personal appearance in 
this recitation.  J.M. also asserted at the videoconference 
hearing and in a written statement that she had to remind the 
Veteran to shower and bathe.  As such, the Board finds that the 
probative value of the assertions of J.M., Ph.D. as to the 
Veteran's personal hygiene are unsupported by objective evidence, 
and as such, of lesser probative value than clinical records 
which do not detail such neglect in the Veteran's appearance and 
hygiene,  as required for a 70 percent rating.  Finally, the 
Veteran's treating psychologist continually noted in the recently 
dated group records that the Veteran displayed moderate or 
significant progress in his goals - not a worsening of clinical 
symptoms and disability picture.  

Dr. M. and J.M. have also asserted that the Veteran has impaired 
impulse control with unprovoked irritability and violence.  A 
November 2007 VA examination report, however, reflected that the 
Veteran reported no history of violence or assaults since his 
last rating examination in April 2003.  It was further noted that 
the Veteran stated that at times when he feels that he may become 
angry, he tries to distance himself from other people to avoid 
any impulse control problems.  There have been no instances 
reported in the medical records when law enforcement was called 
or required due to the Veteran's violence, including when he 
allegedly caused minor damage to J.M.'s car by knocking out the 
tail lights with a trenching tool due to his anger at her 
contacting his doctor.  A July 2008 VA nurse's note indicated 
that she considered the Veteran's behavior to have been 
homicidal; however, the nurse's note also states that the Veteran 
reported that he had spoken to police and that no criminal 
charges were being filed.  While the criteria to be considered 
homicidal differs between that for criminal charges from that for 
clinical assessment by a VA nurse, such incident represented an 
isolated occurrence, and has not been shown to be a 
characteristic of the disability at issue.  In this regard, it is 
significant to not that a July 2008 psychiatrist note reflects 
that J.M. reported that the Veteran was drunk at the time of the 
incident.  There is also no evidence in the medical records that 
the Veteran experiences any type of spatial disorientation.  

The Board acknowledges that there are several GAF scores in the 
30's and 40's provided in the Veteran's medical records - 
notably, the GAF score of 37 from Dr. M., in July 2010.  However, 
this GAF, and indeed the other GAFs in the record do not address 
the presence of the Veteran's antisocial personality disorder and 
the level of impairment associated with that aspect of the 
Veteran's psychiatric picture.  Hence, they are of limited 
probative value.  In this regard, the Board observes that a GAF 
score in and of itself does not entitle a Veteran to a particular 
disability rating.  Rather, GAF scores are one factor to be used 
in consideration of all of the evidence of record.  

The Board also acknowledges Dr. M.'s assertion that the Veteran 
does not have a personality disorder.  In support of this 
assertion, he states that the only diagnosis of an anti-social 
personality disorder was from the November 2007 VA examination.  
However, this is not correct.  The VA examiner who conducted the 
Veteran's evaluation in April 2003 diagnosed the Veteran with an 
anti-social personality disorder, and an intake assessment by a 
clinical social worker with VA in July 2003 also noted a 
diagnosis of an anti-social personality disorder.  Moreover, in 
explaining his opinion, Dr. M. noted that the Veteran did not 
exhibit symptoms of a conduct disorder prior to the age of 15.  
He also noted that the Veteran was never in trouble as a child or 
adolescent.  This statement is contrary to the information 
contained in the April 2003 VA examination report, wherein the 
Veteran noted that he started drinking prior to his military 
service and that he drank a six- or eight-pack a night.  He also 
noted that he bought stolen tires from someone and received 
numerous speeding tickets because he drove a hot rod.  The 
Veteran was also in continuous trouble while he was in the 
military receiving several Article 15s and serving 90 days in the 
DaNang brig (he entered military service at the age of 19).  His 
legal problems continued upon his return from Vietnam and 
resulted in at least two periods of incarceration and numerous 
other infractions.  Dr. M. does not discuss any of these findings 
- and in particular did not discuss the Veteran's legal and 
behavioral problems that were exhibited while he was in military 
service.  Finally, Dr. M. asserted that the Veteran's treating 
psychologist M.S., Ph.D. (Dr. S.), "who knows [the Veteran] the 
best" did not believe that he had an antisocial personality 
disorder.  However, in a December 2004 treatment note, Dr. S. 
reported an Axis II diagnosis of antisocial personality disorder.  
Consequently, the Board finds Dr. M.'s statement and assessment 
to be based on an inaccurate factual history and contrary to the 
other medical records in the file.  Hence, it is lacking in 
probative value, particularly with regard to the level of the 
Veteran's impairment due to PTSD.  See Winsett, Bloom, supra.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experienced certain symptoms or had difficulty 
with social or occupational functioning.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board acknowledges the 
Veteran's complaints and findings of record indicating his PTSD 
symptoms of depression, intrusive memories, sadness, impaired 
sleep (without medication), and irritability.  The Board finds 
that the Veteran is competent to make the above complaints, and 
is credible in this regard.  However, those symptoms have been 
appropriately reflected in the 50 percent evaluation currently in 
effect from August 1, 2006.  

Consequently, while the above noted evidence has shown the 
Veteran has had impaired impulse control with periods of 
irritability and some difficulty adapting to stressful 
circumstances, the manifestations of these symptoms have not 
caused him substantial impairment in work, family relations, 
judgment, thinking, or mood that would warrant a higher 70 
percent rating at any time from August 1, 2006.  In sum, based on 
all of the foregoing, the Board finds that the Veteran's overall 
disability picture most nearly approximates the criteria for the 
Veteran's current 50 percent rating because he does not currently 
demonstrate the level of symptoms necessary for a 70 percent 
rating, i.e., suicidal ideation, illogical speech, neglect of 
personal appearance and hygiene, near-continuous panic or 
depression with an inability to engage in activities of daily 
living, spatial disorientation, or an inability to establish and 
maintain effective relationships (in contrast to difficulty in 
this area as noted in the criteria for the 50 percent rating).  

In conclusion, the Board concludes that the Veteran's disability 
picture is not compatible with the symptoms outlined in the next-
higher 70 percent evaluation at any time during the rating 
period.  Consequently, the Board finds that the currently 
assigned 50 percent evaluation from August 1, 2006 appropriately 
reflects the clinically established impairment experienced by the 
Veteran.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Individual Unemployability

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities:  Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2009).  Substantially gainful employment is defined as 
work which is more than marginal and which permits the individual 
to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  In reaching such 
a determination, the central inquiry is whether the Veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2009).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2009).  Rating boards should 
refer to the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of Veterans who are 
unemployable by reason of service- connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a) (2009).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran is service-connected for PTSD, rated as 
50 percent disabling (since August 1, 2006); tinnitus, rated as 
10 percent disabling; and bilateral hearing loss, rated as 
noncompensable; with a combined evaluation of 40 percent from 
November 1, 2005 and 60 percent from August 1, 2006.  Thus, he 
does not meet the schedular criteria listed in 38 C.F.R. § 
4.16(a) at any time during the rating period on appeal.  

On VA examination in April 2003, the Veteran reported that he had 
completed high school, and had had occupational experience as a 
worker in a fast-food restaurant, stocking shelves and bagging 
groceries at a grocery store, and as a worker in a foundry making 
engine blocks.  On VA examination in November 2007, he reported 
that he last worked in 2004 at an animal shelter, and had 
received three months of VA vocational rehabilitation services.  
Moreover, the evidence of record does not establish that the 
Veteran's service-connected disabilities have been shown to 
preclude employment consistent with his education and 
occupational experience.  Regarding the service-connected 
tinnitus, the Board notes that the Veteran is currently receiving 
the maximum schedular rating of 10 percent for that disability 
and his bilateral hearing loss is currently noncompensable.  
Hence, the Board does not find that these two disabilities are 
productive of significant occupational impairment.  

Regarding the Veteran's service-connected PTSD, the Board refers 
to the above discussion (in the increased rating portion of this 
decision) concerning the status of this disability - and again 
finds the November 2007 VA examination findings to be more 
probative than the other evidence of record pertaining to the 
Veteran's employability because the examiner specifically 
detailed the impairment associated with the Veteran's PTSD in 
contrast to his other psychiatric disabilities that are not 
service-connected - and in particular his personality disorder 
for which compensation may not be paid under current VA law.  
Although the record demonstrates the Veteran was hospitalized for 
PTSD for eleven weeks during a period of approximately a little 
over eleven months, there has been no demonstration that the 
impact of such hospitalizations, while sufficient to warrant 
temporary total disability ratings under VA regulations, have not 
been shown to render him unemployable based on his education and 
occupational experience.  The Board finds that the evidence does 
not reflect that the Veteran is precluded from securing and 
maintaining substantially gainful employment, consistent with his 
education and occupational experience, due to his service-
connected disabilities.  The Board acknowledges the Veteran's 
contentions that he cannot work due to his service-connected 
disabilities.  The Board notes that the Veteran and other lay 
persons are competent to make factual observations, but 
specialized training and knowledge are necessary to make 
competent medical conclusions.  However, the Board notes that his 
contentions are at odds with the objective medical evidence of 
record that shows that the Veteran has no exceptional or unusual 
factor associated with his service-connected disabilities that 
render the regular schedular standards impracticable.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Moreover, although his treating 
psychologists have opined that the Veteran's PTSD renders him 
unemployable, their treatment notes do not demonstrate symptoms 
compatible with that assertion.  Finally, the Board again finds 
that Dr. M.'s statements to the effect that the Veteran does not 
have a personality disorder to be less credible than the November 
2007 VA examination report that indicates otherwise for the 
reasons fully outlined above.  

In view of the foregoing, to the extent that his service-
connected disabilities cause occupational impairment, the Board 
finds that the Veteran is appropriately compensated by the 
current combined rating of 60 percent; and his situation does not 
present such an exceptional or unusual disability picture as to 
warrant entitlement to a total disability rating based on 
individual unemployability due to service-connected disability on 
an extraschedular basis.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim for 
a total disability rating based on individual unemployability due 
to service-connected disabilities and, as such, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD, 
for the periods from July 14, 2004 through September 20, 2005, 
and from November 1, 2005 through June 22, 2006, is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD, 
from August 1, 2006, is denied.  

Entitlement to a total rating for compensation purposes based on 
individual unemployability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


